Citation Nr: 0007198	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  96-00 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the cervical spine, currently rated 20 
percent disabling.  

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently rated 20 percent 
disabling.  

3.  Entitlement to an increased evaluation for degenerative 
arthritis of the left acromioclavicular joint, currently 
rated 10 percent disabling.  

4.  Entitlement to an evaluation greater than 20 percent 
prior to February 6, 1998, for degenerative arthritis of the 
cervical spine, the lumbar spine, and the left 
acromioclavicular joint.  

5.  Entitlement to an increased evaluation for a skin 
disorder identified as folliculitis and actinic keratoses 
with senile keratotic lesions, currently rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from December 1956 
to December 1960 and from July 1976 to February 1994.  

The appeal initially came before the Board of Veterans' 
Appeals (Board) from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), and it was remanded in November 1997 
for additional development.  

Service connection was granted for degenerative arthritis of 
the cervical spine, the lumbar spine, and the left 
acromioclavicular joint by a September 1994 rating decision, 
and a 10 percent evaluation was assigned under Diagnostic 
Code 5003 from March 1, 1994.  A June 1999 rating decision 
assigned a 20 percent evaluation for degenerative arthritis 
of the cervical spine, the lumbar spine, and the left 
acromioclavicular joint by X-ray, effective from March 1, 
1994, to February 5, 1998, and assigned separate evaluations 
for each of the three joints from February 6, 1998.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  Therefore, the Board will 
adjudicate the additional issue of whether the combined 
disability of degenerative arthritis of the cervical spine, 
lumbar spine, and left acromioclavicular joint should have 
been assigned an evaluation greater than 20 percent prior to 
February 6, 1998.  


FINDINGS OF FACT

1.  The appellant's cervical spine disorder is manifested by 
degenerative disc disease that is productive of no more than 
moderate limitation of motion in the cervical spine and no 
more than moderate symptomatology associated with 
intervertebral disc disease.  

2.  The appellant's lumbar spine disorder is manifested by 
degenerative disc disease that is productive of no more than 
moderate limitation of motion in the lumbar spine and no more 
than moderate symptomatology associated with intervertebral 
disc disease.  

3.  The appellant's left shoulder disorder is manifested by 
degenerative arthritis of the left acromioclavicular joint 
which limits abduction of the left arm to shoulder level.  

4.  Prior to a February 6, 1998, VA orthopedic examination, 
clinical findings revealed spondylosis in the cervical and 
lumbar spine, with no limitation of motion in the cervical 
spine, no more than slight limitation of motion in the lumbar 
spine, good range of motion in the left shoulder, no X-ray 
evidence of arthritis in the left acromioclavicular joint, 
and not more than slight functional impairment associated 
with the three joints combined.  

5.  The appellant's skin disorder is manifested by occasional 
papules, without evidence of constant exudation or itching, 
extensive lesions, or marked disfigurement.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation in 
excess of 20 percent for degenerative disc disease of the 
cervical spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 5290, 5293 (1999).  

2.  The schedular criteria for a disability evaluation in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Codes 5292, 5293 (1999). 

3.  The schedular criteria for a 20 percent disability 
evaluation for degenerative arthritis of the left 
acromioclavicular joint are met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Codes 5003-5201 
(1999).  

4.  The schedular criteria for an evaluation in excess of 20 
percent for degenerative arthritis of the cervical spine, 
lumbar spine, and left acromioclavicular joint prior to 
February 6, 1998, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 5003 (1999).  

5.  The schedular criteria for an evaluation in excess of 10 
percent for folliculitis and actinic keratoses with senile 
keratotic lesions are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, Diagnostic Code 7806 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his cervical spine, lumbar spine, 
left shoulder, and skin disorders are more severely disabling 
than currently evaluated, thereby warranting higher ratings 
for each disability.  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the issues currently on appeal have been properly developed.  
There is no indication of any additional pertinent records 
which have not been obtained.  No further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

When an unlisted condition is encountered, it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will the 
use of analogous ratings for conditions of doubtful diagnosis, 
or for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

The VA Schedule for Rating Disabilities provides a formula 
for determining the total schedular rating available for a 
veteran's service-connected disabilities. This is done by 
providing a total combined disability rating.  A combined 
rating results from the consideration of the efficiency of 
the individual as affected first by the most disabling 
condition, then by the less disabling condition, then by 
other less disabling conditions, if any, in the order of 
severity. 38 C.F.R. § 4.25(a).  

The Court has held that the RO must analyze the evidence of 
pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

I.  Degenerative Disc Disease of the Cervical Spine

Service medical records show that the appellant complained of 
left shoulder pain and numbness in the left upper extremity 
in October 1992, and the assessment was that the symptoms 
were consistent with C6 radiculopathy or carpal tunnel 
syndrome.  

At a February 1998 VA orthopedic examination, the appellant 
complained of acute flare-ups of his cervical spine pain two 
to three times a month.  Range of motion testing of the 
cervical spine revealed that forward flexion was to 25 
degrees, that backward extension was to 25 degrees, that 
lateral flexion was to 22 degrees on the left and to 25 
degrees on the right, and that rotation was to 35 degrees on 
the left and to 50 degrees on the right.  The diagnosis was 
degenerative disc disease at C5 and C6 with bilateral 
radiculopathy.  

As noted above, the June 1999 rating decision assigned a 
separate 20 percent evaluation for degenerative disc disease 
of the cervical spine under Diagnostic Code 5290 from 
February 6, 1998.  

Limitation of motion in the cervical spine is assigned a 30 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5290.  If one accepts that normal 
range of motion in the cervical spine consists of 60 degrees 
forward flexion, 75 degrees backward extension, 40 degrees 
lateral flexion, and 55 degrees rotation, then the clinical 
findings from the February 1998 VA examination demonstrate 
that overall limitation of motion in the lumbar spine more 
nearly approximates a moderate degree of limitation (1/3 to 
2/3 loss), rather than a severe degree of limitation.  
Therefore, an evaluation greater than 20 percent is not 
warranted for the appellant's degenerative disc disease in 
the lumbar spine on the basis of limitation of motion.  

The Board has also considered whether a higher evaluation may 
be assigned for the appellant's cervical spine disorder based 
on the criteria listed under Diagnostic Code 5293.  When 
intervertebral disc syndrome is pronounced, as manifested by 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc for which there is little 
intermittent relief, a 60 percent evaluation is assigned.  If 
intervertebral disc syndrome is severe, with symptomatology 
indicating recurring attacks with intermittent relief, a 40 
percent evaluation is assigned.  When intervertebral disc 
syndrome is shown to be moderate with recurring attacks, a 20 
percent evaluation is assigned.  If intervertebral disc 
syndrome is mild , a 10 percent evaluation is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5293.  Because the clinical 
findings in this case do not show that the degenerative disc 
disease in the appellant's cervical spine is productive of 
severe disability, as manifested by recurring attacks with 
intermittent relief, an evaluation greater than 20 percent is 
not warranted for the disorder under Diagnostic Code 5293.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995), as well as to 38 C.F.R. § 4.59.  While 
the appellant complains of constant cervical spine pain and 
has indicated that the limitation of motion in his neck 
caused some functional impairment with his driving, the Board 
does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 20 percent 
evaluation already assigned for the disorder.  The record 
reflects that he is still able to drive.  Hence, the Board 
does not find that a higher disability evaluation is 
warranted for the appellant's degenerative disc disease of 
the cervical spine on the basis of functional disability.  

II.  Degenerative Disc Disease of the Lumbar Spine

Service medical records show that the appellant was treated 
on several occasions for complaints of low back pain, 
beginning in July 1977.  Electromyography and nerve 
conduction velocity testing in June 1988 revealed findings 
that indicated mild changes consistent with L4 radiculopathy.  
A July 1992 notation in the records indicated low back pain, 
probably secondary to exacerbation of L4 radiculopathy.  

At the February 1998 VA orthopedic examination, the appellant 
gave a history of sudden onset of low back pain between 1976 
and 1980, with acute, recurring episodes ever since.  He 
described the pain as being constant with acute flare-ups of 
severe pain twice a month.  He stated that he did not use a 
back brace, crutch, or cane.  On physical examination, there 
was no fixed or postural deformity in the lumbar spine, and 
no significant muscle spasm was detected.  Range of motion 
testing revealed that forward flexion was to 78 degrees, 
backward extension was to 10 degrees, lateral flexion was to 
25 degrees left and 15 degrees right, and rotation was to 30 
degrees left and right.  Moderate discomfort was noted in all 
ranges of motion of the lumbar spine, but was most 
significant with lateral flexion to the right and with 
rotation in either direction.  The diagnosis was lumbar 
degenerative disc disease with spondylosis.  Degenerative 
disc disease was also show on an X-ray of the lumbar spine in 
February 1998.  

As noted above, the June 1999 rating decision assigned a 
separate 20 percent evaluation for degenerative disc disease 
of the lumbar spine under Diagnostic Code 5292 from February 
6, 1998.  

Limitation of motion in the lumbar spine is assigned a 40 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  If one accepts that normal 
range of motion in the lumbar spine consists of 95 degrees 
forward flexion, 35 degrees backward extension, 40 degrees 
lateral flexion, and 35 degrees rotation, then the clinical 
findings from the February 1998 VA examination demonstrate 
that overall limitation of motion in the lumbar spine is 
moderate, but not severe.  Therefore, an evaluation greater 
than 20 percent is not warranted for the appellant's 
degenerative disc disease in the lumbar spine on the basis of 
limitation of motion.  

The Board has also considered whether a higher evaluation may 
be assigned for the appellant's lumbar spine disorder based 
on the criteria listed under Diagnostic Code 5293.  Because 
the clinical findings in this case do not show that the 
appellant's degenerative disc disease in his lumbar spine is 
productive of severe disability, as manifested by recurring 
attacks with intermittent relief, an evaluation greater than 
20 percent is not warranted for the disorder under Diagnostic 
Code 5293.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, under DeLuca, as well as to 
38 C.F.R. § 4.59.  While the appellant complains of constant 
low back pain, the Board does not find that such pain has 
resulted in functional disability in excess of that 
contemplated in the 20 percent evaluation already assigned 
for the disorder.  Hence, the Board does not find that a 
higher disability evaluation is warranted for the appellant's 
degenerative disc disease of the lumbar spine on the basis of 
functional disability.  

III.  Degenerative Arthritis of the Left Acromioclavicular 
Joint

Service medical records reveal that the appellant was treated 
in October 1992 for complaints of pain in his left shoulder 
and upper arm and extreme numbness in the left upper 
extremity with use of the arm, which had lasted for six 
weeks.  An X-ray of the left shoulder in October 1992 showed 
mild degenerative changes in the acromioclavicular joint.  

The appellant reported constant pain in his left shoulder at 
the February 1998 VA orthopedic examination, but indicated 
that he had not experienced any dislocation or subluxation of 
the shoulder.  He described acute flare-ups of the left 
shoulder pain two to three times a month, which would be 
precipitated by lifting or occasionally overextending the 
left arm.  Physical examination revealed no swelling or 
deformity in the left shoulder, and range of motion testing 
of the left arm indicated that forward elevation was to 100 
degrees, abduction was to 100 degrees, external rotation was 
to 90 degrees, and internal rotation was to 50 degrees.  An 
X-ray of the left shoulder was considered normal.  The 
diagnosis was tendonitis of the left shoulder.  

As noted above, the June 1999 rating decision assigned a 
separate 10 percent evaluation for degenerative arthritis of 
the left acromioclavicular joint under Diagnostic Code 5201 
from February 6, 1998.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, degenerative arthritis is assigned a 20 percent 
evaluation when there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, and is assigned a 10 
percent evaluation when there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups.  Notes: The 20 and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion and will not be utilized in rating 
conditions listed under diagnostic codes 5013 to 5024, 
inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

For limitation of motion of the minor arm, a 30 evaluation is 
assigned when range of motion is only to 25 degrees from the 
side, a 20 percent evaluation is assigned if motion is 
limited to midway between the side and shoulder level, and a 
20 percent evaluation is assigned for limitation of motion to 
shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Because the evidence indicates that abduction of the 
appellant's left arm was limited to about 100 degrees at the 
February 1998 VA orthopedic examination, the Board finds that 
the clinical findings demonstrate that abduction in the 
appellant's left arm is limited essentially to shoulder 
level, thereby more nearly approximating the criteria for a 
20 percent evaluation under Diagnostic Code 5201.  Therefore, 
under the provisions of 38 C.F.R. § 4.7, a 20 percent 
evaluation is warranted for the appellant's degenerative 
arthritis of the left acromioclavicular joint.  Abduction of 
the left arm is not shown to be limited to 25 degrees from 
the side so as to warrant a rating greater than 20 percent.  

Consideration has also been given to the provisions of 
38 C.F.R. §§ 4.40 and 4.45, under DeLuca, as well as to 
38 C.F.R. § 4.59.  While the appellant complains of constant 
left shoulder pain, the Board does not find that the pain has 
resulted in functional disability in excess of that 
contemplated in the 20 percent evaluation awarded for the 
disorder by this decision.  There is no swelling or deformity 
in the left shoulder, and he has not described any real 
functional loss attributable to his left shoulder disability.  
Hence, the Board does not find that a higher disability 
evaluation is warranted for the appellant's degenerative 
arthritis of the left acromioclavicular joint on the basis of 
functional disability.  

IV.  Degenerative Arthritis of the Cervical Spine, Lumbar
 Spine, and Left Acromioclavicular Joint

As noted above, service connection was granted for 
degenerative arthritis of the cervical spine, the lumbar 
spine, and the left acromioclavicular joint by the September 
1994 rating decision, and a 10 percent evaluation was 
assigned under Diagnostic Code 5003 from March 1, 1994.  The 
June 1999 rating decision assigned a 20 percent evaluation 
for degenerative arthritis of the cervical spine, the lumbar 
spine, and the left acromioclavicular joint by X-ray, 
effective from March 1, 1994, to February 5, 1998, 

The medical evidence of record prior to February 6, 1998, 
included clinical findings from a March 1994 VA orthopedic 
examination, a January 1995 VA X-ray report of the cervical 
spine, and a February 1995 MRI of the cervical spine.  

At the March 1994 VA orthopedic examination, the appellant 
complained of low back pain and occasional lumbar paraspinal 
muscle spasms with radiating pain down the right lower 
extremity to the right knee .  Examination of the lumbar 
spine revealed normal curvature, no fixed deformity, and 
well-formed musculature in the back without spasms.  Range of 
motion testing of the lumbar spine indicated that the 
appellant could reach to within six inches of the floor on 
forward flexion, and that backward extension was to 30 
degrees, that lateral flexion was to 45 degrees right and 
left, and that rotation was to 45 degrees left and right.  
There was no evidence of pain on the range of motion testing.  
Sensory and neurology testing did not reveal any 
abnormalities.  The assessment was intermittent chronic low 
back pain, with paraspinal muscle spasm not present at this 
time, and no evidence of sensory or motor loss, or of reflex 
asymmetry.  An MRI performed in March 1994 showed early disc 
degeneration at L3-L4 and L5-S1, and early spondylosis.  A 
March 1994 X-ray of the lumbar spine revealed multi-level 
discogenic disease.  

At the March 1994 VA orthopedic examination, the appellant 
also complained of left shoulder pain.  It was reported that 
he was right-handed.  Range of motion in the left shoulder 
was to 180 degrees and was described as good.  There was no 
pain on palpation of the bursa and no discomfort of the 
trapezoids.  The appellant was able to perform complete 
"coss" abduction of the left shoulder.  An X-ray of the left 
shoulder was normal.  The diagnosis was left shoulder pain.  

The January 1995 X-ray of the cervical spine revealed 
degenerative spondylosis, discogenic disease, and the 
February 1995 MRI of the cervical spine revealed spondylosis 
with mild anterior spinal stenosis associated with disc 
degeneration between C5-C6 but no disc herniation.  

At a June 1995 Regional Office hearing, the appellant 
reported that he experienced low back pain with radiation to 
the right knee and spasms in the back.  He stated that he had 
to be careful as to what he lifted and that his forward 
bending was limited to maybe touching his kneecaps.  He 
indicated that he took Motrin for his back pain.  He 
described shooting pain in his cervical spine, spasms in the 
neck, and limitation of motion in the cervical spine, 
particularly on attempting to turn his head to the left while 
driving.  He reported that he had used a soft collar and a 
TENS unit for his neck, and that forward flexion and backward 
extension of the neck was basically normal.  He stated that 
he experienced pain in his left shoulder, although he hadn't 
noticed a lot of limitation of use associated with the 
shoulder.  

The Board recognizes that the rating award from which the 
veteran appealed was an original award as to the assignment 
of an evaluation for the combined arthritis in the cervical 
spine, lumbar spine, and left acromioclavicular joint.  
However, upon review of the entire record as described above, 
there is no indication that the veteran should have been 
assigned greater than a 20 percent rating at any point in 
time between March 1, 1994, and February 6, 1998, for the 
combined arthritis in the cervical spine, lumbar spine, and 
left acromioclavicular joint.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  He had good range of motion in the lumbar 
spine and left shoulder, and there were no findings 
indicating limitation of motion in the cervical spine.  
Additionally, while there was X-ray evidence of spondylosis 
in the cervical and lumbar spine prior to February 6, 1998, 
an X-ray of the left shoulder taken in conjunction with the 
March 1994 VA orthopedic examination was normal and showed no 
evidence of arthritis.  Based on those medical findings, the 
maximum evaluation that could have been awarded for each of 
the disabilities was 10 percent for the cervical spine under 
Diagnostic Code 5003, 10 percent for the lumbar spine under 
Diagnostic Code 5003, and 0 percent for the left 
acromioclavicular joint under Diagnostic Code 5003, which 
under the provisions of 38 C.F.R. § 4.25 combines for a 20 
percent evaluation.  

Compensable evaluations were not warranted for the cervical 
spine, lumbar spine, or the left shoulder due to limitation 
of motion prior to February 6, 1998, on the basis of the 
medical evidence of record.  Nor did the clinical findings 
prior to February 6, 1998, along with the appellant's 
testimony at the June 1995 hearing, indicated that there was 
a degree of functional impairment in the cervical spine, 
lumbar spine, or the left shoulder that would have warranted 
evaluations higher than 10 percent, 10 percent, and 0 
percent, respectively, under DeLuca.  

V.  Skin Disease

Service medical records show that the appellant was treated 
for acneform papules on the forehead and scalp in October 
1983.  He was seen in October 1988 for treatment of recurrent 
folliculitis and itching on the scalp.  In November 1990, he 
had small lesions on the scalp that were assessed as actinic 
keratoses and which he reported would flare, then resolve, 
then recur.  In March 1991, a biopsy of a chest lesion 
revealed Bowen's disease.  A biopsy of a papule from the left 
cheek in May 1991 revealed benign keratosis with central 
excoriation and mild dermal fibrosis, while a biopsy of a 
erythematous, hypertrophic, tender nodule in the area of the 
previous Bowen's disease at the same time revealed cicatrix 
with chronic, focal, atrophic dermatitis.  He received 
occasional treatment for skin problems later in 1991, 1992, 
and 1993.  A papular irregular rash noted on the antecubital 
fossae, forearms, and ventral surfaces in May 1992 was 
diagnosed as atopic dermatitis.  Acne miliaris necrotica was 
diagnosed in December 1992, March 1993, and September 1993.  

A March 1994 VA medical examination report noted a history of 
scalp dermatitis, for which the appellant had used 
antibiotics approximately 10 to 15 times, and for which he 
currently used medicated soap.  Examination revealed one to 
two millimeter, healed lesions on the top of the head, which 
the appellant stated had been typical for the past ten years.  
The lesions were not pigmented or bleeding.  The diagnosis 
was history of scalp dermatitis for more than ten years, 
which had been treated with medicated shampoo and which was 
without evidence of infection at the present time.  

VA outpatient records indicated that the appellant was 
treated for numerous excoriative pustules/papules on the 
scalp and a hyperkeratotic papule on the dorsum of the left 
foot in September 1994, for eczema on his scalp in January 
1995, and for pink, hyperkeratotic papules on the forehead 
and chest, and a pink nodule with crusting on the chest in 
June 1995.  

At a February 1998 VA skin examination, the only 
dermatological symptom noted was pruritus of lesions 
scattered over the scalp, face, chest, and extremities.  The 
examiner reported that at the time of the examination there 
were just a very few isolated lesions which were more the 
appearance of a folliculitis rather than any type of acne 
lesions, with some of the lesions on the scalp appearing to 
be more of an actinic keratosis rather than acne lesions.  
The examiner stated that there were not any significant 
lesions for photographing.  It was noted that the symptoms 
were worse (more severe) in warmer weather.  The diagnoses 
were isolated folliculitis, actinic keratoses (several senile 
keratotic lesions), and residual scars from Bowen's disease 
on the anterior chest.  

Service connection was granted for acne necrotica of the 
scalp by the September 1994 rating decision, and a 
noncompensable evaluation was assigned, analogously, under 
Diagnostic Code 7806, from March 1, 1994.  A November 1995 
rating decision identified that appellant's service-connected 
skin disorder as acne miliaris necrotica of the scalp, 
keratosis, and Bowen's disease, and continued the 
noncompensable evaluation.  The June 1999 rating decision 
reclassified the skin disorder as folliculitis and actinic 
keratoses with senile keratotic lesions and assigned a 10 
percent evaluation from March 1, 1994.  

When eczema is manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant, a 50 percent 
evaluation is assigned.  If there is constant exudation or 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is assigned.  With exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area, eczema is assigned a 10 percent evaluation.  When 
eczema has slight, if any, exfoliation, exudation or itching, 
if on a nonexposed surface or small area, a noncompensable 
evaluation is assigned.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

Although the appellant described flare-ups of lesions on his 
face, scalp, and chest between three to five times a year, 
with crusting, itching, and exfoliation, and indicated that 
recent medical treatment for some of the spots had involved 
using liquid nitrogen to freeze the spots, the clinical 
findings from the recent February 1998 VA skin examination 
did not show that the appellant's skin disorder is currently 
manifested by the constant exudation or itching, extensive 
lesions, or marked disfigurement that would warrant a 30 
percent evaluation under Diagnostic Code 7806.  The examiner 
at that examination reported that there were not any 
significant active lesions that merited photographing.  
Therefore, the Board is unable to identify a basis to grant a 
higher evaluation for the appellant's service-connected skin 
disorder.  


ORDER

Increased evaluations are denied for cervical spine 
degenerative disc disease, lumbar spine degenerative disc 
disease, and a skin disorder identified as folliculitis and 
actinic keratoses with senile keratotic lesions.  

An evaluation greater than 20 percent prior to February 6, 
1998, for the combined degenerative arthritis of the cervical 
spine, lumbar spine, and left acromioclavicular joint is 
denied.  

A 20 percent evaluation is granted for degenerative arthritis 
of the left acromioclavicular joint, subject to the laws and 
regulations pertaining to the award of monetary VA benefits.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

